MEMORANDUM**
In light of Bunney v. Mitchell, 262 F.3d 973 (9th Cir.2001) and Artuz v. Bennett, 531 U.S. 4, 121 S.Ct. 361, 148 L.Ed.2d 213 (2000), the appellant’s petition for writ of habeas corpus was filed in the United States District Court for the Central District of California within the one-year statute of limitations required by the Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C.A. § 2244(d)(1) (West 2002), and the State so concedes. Because Woodman’s petition is timely, we do not consider the merits of his other claims.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.